                      Case 5:19-cv-05540-EJD Document 3 Filed 09/03/19 Page 1 of 3


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129

                7   Attorneys for Defendant BLIZZARD
                    ENTERTAINMENT, INC., erroneously sued as
                8   ACTIVISION BLIZZARD, INC
                9
                                                  UNITED STATES DISTRICT COURT
           10
                                           NORTHERN DISTRICT OF CALIFORNIA
           11
                                                        SAN JOSE DIVISION
           12

           13       ERIK ESTAVILLO,                               CASE NO.

           14                        Plaintiff,
                                                                  BLIZZARD ENTERTAINMENT, INC.’S
           15             v.                                      CORPORATE DISCLOSURE
                                                                  STATEMENT
           16       BLIZZARD ENTERTAINMENT, INC.,
                    erroneously sued as ACTIVISION BLIZZARD,
           17       INC.,

           18                        Defendant.

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                                                                  BLIZZARD ENTERTAINMENT, INC.’S
  GROUP , PC                                                      CORPORATE DISCLOSURE STATEMENT
                       Case 5:19-cv-05540-EJD Document 3 Filed 09/03/19 Page 2 of 3


                1          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Blizzard

                2   Entertainment, Inc., erroneously sued as Activision Blizzard, Inc., declares that it has a parent

                3   corporation, Activision Blizzard, Inc.

                4          Defendant Blizzard Entertainment, Inc.’s parent company, Activision Blizzard, Inc., has

                5   no parent corporation and no publicly traded corporation currently owns 10 percent (10%) or

                6   more of its stock.

                7

                8   Dated: September 3, 2019                      SCHILLING LAW GROUP, PC

                9                                                         Charity M. Gilbreth
           10                                                             Matthew G. Ardoin
                                                                          Tyler H. Hunt
           11

           12                                                         By: /s/ Matthew G. Ardoin
                                                                         Matthew G. Ardoin
           13
                                                                         Attorneys for Defendant
           14                                                             BLIZZARD ENTERTAINMENT, INC.,
                                                                          erroneously sued as ACTIVISION
           15                                                             BLIZZARD, INC.
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                                                                        BLIZZARD ENTERTAINMENT, INC.’S
  GROUP , PC
                                                                      1 CORPORATE DISCLOSURE STATEMENT
                        Case 5:19-cv-05540-EJD Document 3 Filed 09/03/19 Page 3 of 3



                1                                     CERTIFICATE OF SERVICE

                2
                           I am employed in the County of Orange, State of California. I am over the age of
                3
                    18 years and not a party to this action. My business address is SCHILLING LAW GROUP, PC
                4   1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My email address is
                    shamika.polin@schillinglawgroup.com.
                5
                              On September 3, 2019, I served the following document(s) described as:
                6
                      BLIZZARD ENTERTAINMENT, INC.'S CORPORATE DISCLOSURE STATEMENT
                7

                8   by serving a true copy of the above-described document in the following manner:

                9                                             BYU.S.MAIL

             10             I am familiar with the office practice of Schilling Law Group, PC for collecting and
                    processing documents for mailing with the United States Postal Service. Under that practice,
             11     such documents that are placed for collection and mailing, are deposited with the United States
                    Postal Service on that same day in the ordinary course of business, with postage thereon fully
             12     prepaid. I placed the document(s) listed above in a sealed envelope or package containing the
                    above-described document(s) and addressed as set forth below in accordance with the practice of
             13
                    Schilling Law Group, PC for collecting and processing documents for mailing with the United
             14     States Postal Service.

             15     Erik Estavillo
                    3284 Cortese Circle
             16     San Jose, CA 95127
                    Tel: (408) 593-1226
             17

             18

             19

             20
                    foregoing is true and correct.
                    Dated:September3,2019
                                                                             ~y;.
                             I declare under penalty of perjury under the laws of the United States of America that the


                                                                             ~         -
                                                                                    amika L. P .in
                                                                                                   ~
                                                                                                     ~       ,A
                                                                                                              -· )
                                                                                                              -
                                                                                                                  =---
                                                                                                                         _

             21

             22
             23

             24

             25

             26
                    4840-4720-5794, v. 1
             27

             28


SCHILLING LAW
                                                                         BLIZZARD ENTERTAINMENT, INC.'S
 GROUP, PC                                                               CORPORATE DISCLOSURE STATEMENT
